

Exhibit 10.3






























MIDDLEBURG FINANCIAL CORPORATION
 
EXECUTIVE RETIREMENT PLAN








































Effective July 1, 2004
As Amended and Restated
Through April 28, 2010

 
 

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010





TABLE OF CONTENTS



 
Page
   
INTRODUCTION
1
     
ARTICLE I DEFINITIONS
2
     
1.01
Affiliate
2
1.02
Beneficiary
2
1.03
Board
2
1.04
Code
2
1.05
Corporation
2
1.06
Disability or Disabled
2
1.07
Eligible Employee
2
1.08
Final Pay
3
1.09
Participant
3
1.10
Plan
3
1.11
Retirement
3
1.12
Retirement Plan
3
     
ARTICLE II PARTICIPATION
4
     
ARTICLE III BENEFITS
5
     
3.01
Amount of Benefit
5
3.02
Timing of Payment
5
3.03
Disability
6
3.04
Death Benefits
6
3.05
No Acceleration
6
     
ARTICLE IV GUARANTEES
7
     
ARTICLE V TERMINATION OF EMPLOYMENT
8
     
5.01
No Guarantee of Employment
8
5.02
Termination of Employment
8
5.03
Forfeiture
8
     
ARTICLE VI TERMINATION, AMENDMENT OR MODIFICATION OF PLAN
9
     
6.01
Amendment or Termination
9
6.02
Notice Requirement
9




 


-i-
 
 

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010







 
   
6.03
Limitation on Amendment, Termination, etc.
9
6.04
Effect of Plan Termination
9
     
ARTICLE VII OTHER BENEFITS AND AGREEMENTS
10
     
ARTICLE VIII RESTRICTIONS ON TRANSFER OF BENEFITS
11
     
ARTICLE IX ADMINISTRATION OF THE PLAN
12
     
9.01
The Board
12
9.02
Indemnification of the Board
12
9.03
Powers of the Board
12
9.04
Information
12
9.05
Claims Procedure
12
     
ARTICLE X MISCELLANEOUS
13
     
10.01
Binding Nature
13
10.02
Governing Law
13
10.03
Construction
13
     
ARTICLE XI ADOPTION
14


 


-ii-
 
 

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010







INTRODUCTION
 
The Board of Directors of Middleburg Financial Corporation adopted the Executive
Retirement Plan, effective July 1, 2004, for the purpose of supplementing the
retirement benefits payable under the Corporation’s tax-qualified plans for the
Corporation’s Chief Executive Officer.
 
The Plan is intended to be unfunded and maintained primarily for the purpose of
providing deferred compensation for a “select group of management or highly
compensated employees” (as such phrase is used in the Employee Retirement Income
Security Act of 1974).  The Plan must be administered and construed in a manner
that is consistent with that intent.
 
Effective January 1, 2005, any benefit, payment or other right provided by the
Plan shall be provided or made in a manner, and at such time, in such form and
subject to such election procedures (if any), as comply with the applicable
requirements of section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and Treasury Regulations thereunder to avoid a plan failure
described in Code section 409A(a)(1), including without limitation, deferring
payment until the occurrence of a specified payment event described in Code
section 409A(a)(2).  Notwithstanding any other provision hereof or document
pertaining hereto, the Plan shall be so construed and interpreted.


It is specifically intended that all elections, consents and modifications
thereto under the Plan will comply with the requirements of Code section 409A
(including any transition or grandfather rules thereunder).  The Company is
authorized to adopt rules or regulations deemed necessary or appropriate in
connection therewith to anticipate and/or comply with the requirements of Code
section 409A (including any transition or grandfather rules thereunder) and to
declare any election, consent or modification thereto void if non-compliant with
Code section 409A.



 


 
 
1

--------------------------------------------------------------------------------

 
Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010






 
ARTICLE I
DEFINITIONS
 
The following phrases or terms have the indicated meanings:
 
1.01           Affiliate
 
Affiliate means (i) any entity that is a member of a controlled group of
corporations as defined in Code section 1563(a), determined without regard to
Code sections 1563(a)(4) and 1563(e)(3)(c), of which the Corporation is a member
according to Code section 414(b); (ii) an unincorporated trade or business that
is under common control with the Corporation as determined according to Code
section 414(c); or (iii) a member of an affiliated service group of which the
Corporation is a member according to Code section 414(m).
 
1.02           Beneficiary
 
Beneficiary means the person, persons, entity, entities or the estate of a
Participant entitled to receive benefits under the Plan in accordance with a
properly completed beneficiary designation form.  If a Participant fails to
complete a beneficiary designation form, or the form is incomplete, Beneficiary
means the Participant’s estate.  A Participant may amend or change his
Beneficiary designation in accordance with procedures established by the Board.
 
1.03           Board
 
Board means the Board of Directors of Middleburg Financial Corporation.
 
1.04           Code
 
Code means the Internal Revenue Code of 1986, as amended.
 
1.05           Corporation
 
Corporation means Middleburg Financial Corporation.
 
1.06           Disability or Disabled
 
Disability or Disabled shall mean the is Participant unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
 

 
2

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

1.07           Eligible Employee
 
Eligible Employee means an individual (i) who is employed by the Corporation or
an Affiliate and (ii) who is a member of management or is a highly compensated
employee.
 
1.08           Final Pay
 
Final Pay means the average of the Participant’s monthly cash compensation,
including bonuses or commissions, and any pre-tax deferrals under any plan
sponsored by the Corporation, and excluding any income recognized from the
exercise of nonstatutory stock options, vesting of restricted stock or other
extraordinary payments from the Corporation, for the thirty-six completed
calendar months of employment immediately preceding his retirement, multiplied
by twelve.
 
1.09           Participant
 
Participant means an Eligible Employee who is designated by the Board to
participate in the Plan in accordance with Article II.  An individual shall
remain a Participant only so long as the individual remains an Eligible Employee
and his designation as a Participant has not been revoked or rescinded.
 
1.10           Plan
 
Plan means the Middleburg Financial Corporation Executive Retirement Plan.
 
1.11           Retirement
 
Retirement means termination of employment from the Corporation on or after age
65.
 
1.12           Retirement Plan
 
Retirement Plan means the tax-qualified defined benefit retirement plan
sponsored by the Corporation in which the Participant is a member.
 

 
3

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE II
PARTICIPATION
 
An Eligible Employee who is designated to participate in the Plan by the Board
shall become a Participant in the Plan as of the date specified by the Board.  A
Participant shall continue to participate until such date as the Board may
declare he is no longer a Participant or until the date that he is no longer an
Eligible Employee.

 
4

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE III
BENEFITS
3.01           Amount of Benefit
 
(a)           Upon Retirement, a Participant shall be entitled to an annual
Retirement benefit equal to (1) minus (2), (3), (4) and (5) below where:
 
(1)           equals the Participant’s Final Pay times 55%;
 
(2)           equals the benefit payable under the Retirement Plan calculated as
a 15-year certain and life annuity using the actuarial assumptions under the
Retirement Plan, assuming the benefit under the Retirement Plan commences as of
January 1, 2010, whether or not the Participant is receiving benefits on that
date;
 
(3)           equals the annual benefit payable to the Participant at his Social
Security Retirement Age under the Federal Social Security Act as in effect on
December 31, 2009, assuming that the Participant had continued in the employ of
the Corporation until December 31, 2009 and whether or not the Participant is
currently receiving such benefit;
 
(4)           equals the annual benefit determined as a 15-year period certain
and life annuity that would be payable to the Participant based on the
Participant’s account balance under the Middleburg Financial Corporation 401(k)
Savings Plan as of December  31, 2009, plus an additional amount, assuming the
Participant had contributed to such plan at the maximum rate allowable by law
and the terms of the Plan through December 31, 2009 (less the amount actually
contributed) and that such additional amount is credited with earnings based on
a weighted return of 60% investment in the S & P 500 Index and 40% investment in
the Lehman Aggregate Bond Index; and
 
(5)           equals the annual benefit determined as a 15-year period certain
and life annuity and as of December 31, 2009, under any other nonqualified
retirement plan sponsored by the Corporation in which the Participant is a
member.
 
(b)           A Participant’s benefit under subsection (a) above shall be
payable in equal or substantially equal quarterly installments as a 15-year
period certain and life annuity.
 
3.02           Timing of Payment
 
(a)           The payment of any benefit under this Article shall begin as of
the first day of the month following the date of the Participant’s “separation
from service” (within the meaning of Code section 409A and Treasury Regulations
thereunder) with the Company, other than in the event of Participant’s
Disability, which shall be governed by Plan section 3.03.  Notwithstanding the
foregoing, if a Participant is a “specified employee” within the meaning of Code
section 409A and Treasury Regulations thereunder on the date of his or her
separation from service, benefits under this Plan will commence on the first day
of the month following the six-month
 

 
5

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

anniversary of the date of the Participant’s separation from service.  The first
payment shall include the payments, if any, required to be delayed under the
preceding sentence.
 
(b)           A Participant who terminates employment prior to his Retirement
shall be entitled to a benefit calculated in accordance with Plan section 3.01
but substituting the percentage shown in item (1) above with the following
percentage:
 
Termination at
age                                                                Percentage in
Subsection (a)(1)
 
60                                                                           20%
61                                                                           20%
62                                                                           30%
63                                                                           40%
64                                                                           45%


 
3.03           Disability
 
If a Participant becomes Disabled prior to his termination of employment and
during his employment with the Corporation or an Affiliate, he shall be entitled
to receive a benefit calculated and paid in the same manner as set forth in Plan
sections 3.01 and 3.02.  Such benefit shall begin on the first day of the month
following the date the Participant is determined to be Disabled.
 
3.04           Death Benefits
 
(a)           If a Participant dies prior to his termination of employment, no
benefits shall be payable under the Plan.
 
(b)           If a Participant dies after benefit payments begin under the Plan,
a Participant’s Beneficiary shall be entitled to any of the 60 guaranteed
quarterly payments remaining, which shall continue to be paid on a quarterly
basis.
 
3.05           No Acceleration
 
No acceleration of any payment or benefit is permitted under this Plan unless in
accordance with Code section 409A and Treasury Regulations or other applicable
guidance thereunder.

 
6

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE IV
 
GUARANTEES
 
Middleburg Financial Corporation and any Affiliate participating in the Plan
have only a contractual obligation to pay the benefits described in Article
III.  All benefits are to be satisfied solely out of the general corporate
assets of the Corporation or the appropriate Affiliate which shall remain
subject to the claims of its creditors.  No assets of the Corporation or a
participating Affiliate will be segregated or committed to the satisfaction of
its obligations to any Participant or Beneficiary under this Plan.  If the
Corporation, in its sole discretion, elects to purchase life insurance on the
life of a Participant in connection with the Plan, the Participant must submit
to a physical examination, if required by the insurer, and otherwise cooperate
in the issuance of such policy or his rights under the Plan will be forfeited.
 

 
7

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE V
TERMINATION OF EMPLOYMENT
 
5.01           No Guarantee of Employment
 
The Plan does not in any way limit the right of the Corporation or an Affiliate
at any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an Eligible Employee.  In no event shall the Plan, by
its terms or by implication, constitute an employment contract of any nature
whatsoever between the Corporation or an Affiliate and a Participant.
 
5.02           Termination of Employment
 
A Participant who ceases to be an Eligible Employee or whose employment with the
Corporation and its Affiliates is terminated with Cause, shall immediately cease
to be a Participant under this Plan and shall forfeit all rights under this
Plan.  Further, in no event shall an individual who was a Participant but is not
a Participant at the time of such individual’s death, termination of employment,
Disability or vesting under the terms of the Retirement Plan, be entitled to any
benefit under the Plan.  A Participant on authorized leave of absence from the
Corporation shall not be deemed to have terminated employment or lost his status
as an Eligible Employee for the duration of such leave of absence.  For purposes
of this Section 5.02, “Cause” means the Participant’s failure to perform the
material functions of his job for any reason other than for Disability, unlawful
business conduct, theft, commission of a felony, or the failure of the
Participant, within 10 days after receipt by the Participant of written notice
from the Board to correct, cease, or otherwise alter any other omission that
materially or adversely affects the Corporation’s profits or operations.
 
5.03           Forfeiture
 
Notwithstanding Section 5.02 above, a Participant forfeits all benefits if he
enters into Competition with the Corporation.  For purposes of this Section
5.03, “Competition” means  to directly or indirectly, either as a principal,
agent, employee, employer, stockholder, co-partner or any other individual or
representative capacity whatsoever: (i) engage in a Competitive Business
anywhere with a 25 mile radius of any office operated by the Corporation or on
the date the Participant’s employment terminates; or (ii) solicit, or assist any
other person or business entity in soliciting, any depositors or other customers
of the Corporation to make deposits in or to become customers of any other
financial institution conducting a Competitive Business; or (iii) induce any
individuals to terminate their employment with the Corporation.  As used in this
Plan, the term “Competitive Business” means all banking and financial products
and services that are substantially similar to those offered by the Corporation
on the date that the Participant’s employment terminates.
 

 
8

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE VI
TERMINATION, AMENDMENT OR MODIFICATION OF PLAN
 
6.01           Amendment or Termination
 
Except as otherwise specifically provided, the Corporation reserves the right to
terminate, amend or modify this Plan, wholly or partially, at any time and from
time to time.  Such right to terminate, amend or modify the Plan shall be
exercised by the Board.  The Board may delegate to its Executive Committee all
or part of its authority to amend or terminate the Plan.
 
6.02           Notice Requirement
 
(a)           Plan section 6.01 notwithstanding, no action to terminate the Plan
shall be taken except upon written notice to each Participant to be affected
thereby, which notice shall be given not less than thirty (30) days prior to
such action.
 
(b)           Any notice which shall be or may be given under the Plan shall be
in writing and shall be mailed by United States mail, postage prepaid.  If
notice is to be given to the Corporation such notice shall be addressed to it at
Middleburg Financial Corporation, P. O. Box 5, Middleburg, Virginia 20118;
addressed to the attention of the Corporate Secretary.  If notice is to be given
to a Participant, such notice shall be addressed to the Participant’s last known
address.
 
6.03           Limitation on Amendment, Termination, etc.
 
The rights of the Corporation set forth in Plan section 6.01 are subject to the
condition that the Board or its delegate shall take no action to terminate the
Plan or decrease the benefit that would become payable or is payable, as the
case may be, with respect to a Participant who has become eligible for early,
normal or postponed retirement under the Retirement Plan.
 
6.04           Effect of Plan Termination
 
Except as provided in Plan section 6.01 upon the termination of this Plan by the
Board, the Plan shall no longer be of any further force or effect, and neither
the Corporation, any Affiliate nor any Participant shall have any further
obligation or right under this Plan.  Likewise, the rights of any individual who
was a Participant and whose designation as a Participant is revoked or rescinded
by the Board shall cease upon such action.  Any Plan termination shall be
carried out in accordance with Code section 409A and Treasury Regulations or
other applicable guidance thereunder
 

 
9

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE VII
OTHER BENEFITS AND AGREEMENTS
 
The benefits provided for a Participant and his Beneficiary under the Plan are
in addition to any other benefits available to such Participant under any other
plan or program of the Corporation for its employees, and, except as may
otherwise be expressly provided for, the Plan shall supplement and shall not
supersede, modify or amend any other plan or program of the Corporation in which
a Participant is participating.
 

 
10

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE VIII
RESTRICTIONS ON TRANSFER OF BENEFITS
 
No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void.  No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit.  If any Participant or Beneficiary under the Plan should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right to a benefit hereunder, then such right or benefit, in the
discretion of the Board, shall cease and terminate, and, in such event, the
Board may hold or apply the same or any part thereof for the benefit of such
Participant or Beneficiary, his or her spouse, children, or other dependents, or
any of them, in such manner and in such portion as the Board may deem proper.
 

 
11

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE IX
ADMINISTRATION OF THE PLAN
 
9.01           The Board
 
The Plan shall be administered by the Board.  Subject to the provisions of the
Plan, the Board may adopt such rules and regulations as may be necessary to
carry out the purposes hereof.  The Board’s interpretation and construction of
any provision of the Plan shall be final and conclusive.   The Board in its sole
discretion may delegate ministerial duties with respect to the administration of
the Plan to employees of the Corporation or to third parties.
 
9.02           Indemnification of the Board
 
The Corporation shall indemnify and save harmless each member of the Board
against any and all expenses and liabilities arising out of membership on the
Board related to any shareholder or similar action involving the Plan, excepting
only expenses and liabilities arising out of a member’s own willful
misconduct.  Expenses against which a member of the Board shall be indemnified
hereunder shall include without limitation, the amount of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement
thereof.  The foregoing right of indemnification shall be in addition to any
other rights to which any such member may be entitled.
 
9.03           Powers of the Board
 
In addition to the powers hereinabove specified, the Board shall have the power
to compute and certify the amount and kind of benefits from time to time payable
to Participants and their Beneficiaries under the Plan, to authorize all
disbursements for such purposes, and to determine whether a Participant is
entitled to a benefit under Plan section 3.01.
 
9.04           Information
 
To enable the Board to perform its functions, the Corporation shall supply full
and timely information to the Board on all matters relating to the compensation
of all Participants, their retirement, death or other cause for termination of
employment, and such other pertinent facts as the Board may require.
 
9.05           Claims Procedure
 
All claims for benefits shall be in writing in a form satisfactory to the
Board.  If the Board wholly or partially denies a Participant’s or Beneficiary’s
claim for benefits, the Board shall review the Participant’s claim in accordance
with applicable procedures described in the Employee Retirement Income Security
Act of 1974.
 

 
12

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE X
MISCELLANEOUS
 
10.01           Binding Nature
 
The Plan shall be binding upon the Corporation, any participating Affiliates and
its successors and assigns; subject to the powers set forth in Article VI, and
upon a Participant, his or her Beneficiary, and either of their assigns, heirs,
executors and administrators.
 
10.02           Governing Law
 
To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the Commonwealth of Virginia (including its choice
of law rules, except to the extent those rules would require the application of
the law of a state other than Virginia) as in effect at the time of their
adoption and execution, respectively.
 
10.03           Construction
 
Masculine pronouns wherever used shall include feminine pronouns and the use of
the singular shall include the plural.
 

 
13

--------------------------------------------------------------------------------

Middleburg Financial Corporation
Executive Retirement Plan
Effective July 1, 2004
As Amended and Restated Through April 28, 2010

ARTICLE XI
ADOPTION
 
The Corporation has adopted this Plan pursuant action taken by the Board.
 
As evidence of its adoption of the Plan, Middleburg Financial Corporation has
caused this document to be signed by its President this 27th day of April, 2010,
as amended and restated through April 28, 2010.
 


 
MIDDLEBURG FINANCIAL CORPORATION
 


 
                        By:   /s/ Gary R. Shook
                         President            

 
14

--------------------------------------------------------------------------------

 
